DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Information Disclosure Statement filed 20 May 2020 has been considered.
	Claims 11-14, 23-42, 51-54, 58 and 64-84 have been cancelled.  Claims 1-10, 15-22, 43-50, 55-57 and 59-63 have been considered on the merits.

Claim Objections
Claims 9, 21 and 62 are objected to because of the following informalities:
Claim 9 should be revised as follows to incorporate proper Markush language: “… T476W, G478S, and L492P.”
Claim 21 should be revised as follows to incorporate proper Markush language: “… a bacterial cell, a fungal cell, [[or]] and a yeast cell.”
Claim 62 should be revised as follows to incorporate proper Markush language: “… a bacterial cell, a fungal cell, [[or]] and a yeast cell.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 17, 46 and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 is indefinite in its recitation of “wherein said variant glucoamylase enzyme exhibits at least 96%, 97%, 98%, or 99% identity to SEQ ID NO:15” since one cannot ascertain if the claim is limited to a particular “% identity” or if the recitations are merely alternative embodiments of “% identity”.  The same issue applies to Claim 46.
	Claim 6 is indefinite in its recitation of “wherein said amino acid substitution(s) occur at one of said positions, two of said positions, three of said positions, four of said positions, five of said positions, six of said positions, seven of said positions, eight of said positions, nine of said positions, ten of said positions, eleven of said positions, twelve of said positions, thirteen of said positions or fourteen of said positions” since one cannot ascertain if the claim is limited to a particular number of positions or if the recitations are merely alternative embodiments of possible numbers of positions.  The same issue applies to Claim 47.
	Claim 17 is indefinite in its recitation of “comprising a sequence of SEQ ID NO:16” since one cannot ascertain if “a sequence” refers to all of or only a part of SEQ ID NO: 16.  This issue can be overcome by revising the claim to recite “comprising [[a]] the sequence of SEQ ID NO: 16”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 15-22, 44-49, 56, 57 and 59-63 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US Patent No. 9,670,472 – see the IDS filed 20 May 2020).
	Yang et al. describe glucoamylase variants (abstract).  Also described are nucleic acids encoding the variants (column 34, lines 35-53), including codon optimized nucleic acids (column 34, lines 54-62).  Also described are expression vectors comprising the nucleic acids (column 37, line 8 to column 38, line 56), and host cells comprising the expression vectors, including bacterial cells, fungal cells or yeast cells (column 39, line 33 to column 40, line 55).  The glucoamylase variants can be produced by culturing the host cells and recovering the glucoamylase variant produced (column 42, lines 11-60).  As shown by the sequence alignments below: (1) the Yang glucoamylase having SEQ ID NO: 361 is 100% identical with the glucoamylase having SEQ ID NO: 13 of the present application, and therefore also comprises SEQ ID NO: 15 of the present application; (2) the Yang glucoamylase having SEQ ID NO: 15 is 98% identical with SEQ ID NO: 13 of the present application (and 97% identical with SEQ ID NO: 15 of the present application) and, relative to SEQ ID NOS: 13 and 15 has the mutations R23K, P30S, A39S, I44L, R49T, D51N, V117A, M119L, P121Q, D309T, S413N, Y415A, Q419P and P423Q; and SEQ ID NO: 362 of Yang et al. (which encodes the glucoamylase of SEQ ID NO: 361) comprises SEQ ID NO: 16 of the present application (which encodes SEQ ID NO: 15 of the 
SEQ ID NO: 13 (top) versus Yang SEQ ID NO: 361 (bottom)

    PNG
    media_image1.png
    896
    975
    media_image1.png
    Greyscale







SEQ ID NO: 15 (top) versus Yang SEQ ID NO: 361 (bottom)

    PNG
    media_image2.png
    797
    975
    media_image2.png
    Greyscale












SEQ ID NO: 13 (top) versus Yang SEQ ID NO: 15 (bottom)

    PNG
    media_image3.png
    890
    975
    media_image3.png
    Greyscale










SEQ ID NO: 15 (top) versus Yang SEQ ID NO: 15 (bottom)

    PNG
    media_image4.png
    796
    975
    media_image4.png
    Greyscale












SEQ ID NO: 16 (top) versus Yang SEQ ID NO: 362 (bottom)

    PNG
    media_image5.png
    851
    975
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    795
    975
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    409
    975
    media_image7.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 43 and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US Patent No. 9,670,472 – see the IDS filed 20 May 2020).
	Yang et al. has been discussed above.  Yang et al. do not exemplify a truncated version of a glucoamylase having 598 residues such as SEQ ID NO: 361 or SEQ ID NO: 15.  However, Yang et al. teach that fragments of the full length glucoamylase are useful in certain embodiments and that, in particular, is some embodiments only the catalytic domain of the glucoamylase is required (column 15, lines 8-29).  As shown in Figure 8, the parental glucoamylase has a catalytic domain at residues 42-457 and a starch binding domain at residues 515-606.  Thus, it would have been obvious to one of skill in the art to have truncated the full-length glucoamylases of SEQ ID NO: 361 or SEQ ID NO: 15 by deleting any number of carboxy terminal residues starting at residue 458 to 515 because Yang et al. teach that glucoamylases having the catalytic domain and not the starch binding domain are desirable for certain applications.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1-7, 15, 18-20, 44-47, 56 and 59-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,670,472. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘472 patent recite species within the scope of claims of the present application.  In particular: (1) SEQ ID NO: 361 of the ‘472 patent has 100% identity with SEQ ID NOS: 13 and 15 of the present application; (2) SEQ ID NO: 207 of the ‘472 patent has 99% and 98% identity with SEQ ID NOS: 13 and 15, respectively, of the present application and, relative to SEQ ID NOS: 13 and 15, has the mutations I44L, R49K, D51N, V117A, P121Q, D309T, S413N and Y415A; and (3) SEQ ID NO: 307 of the ‘472 patent has 99% identity with SEQ ID NOS: 13 and 15 of the present application and, relative to SEQ ID NOS: 13 and 15, has the mutations P121Q, D309T and Y415A.

Claims 1-7 and 44-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,598,680. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘680 patent recite species within the scope of claims of the present application.  In particular: (1) SEQ ID NO: 3 of the ‘680 patent has 98% and 97% identity with SEQ ID NOS: 13 and 15, respectively, of the present application and, relative to SEQ ID NOS: 13 and 15, has the mutations R23K, P30S, A39S, I44L, R49K, D51N, V117A, M119L, P121Q, D309T, S413N, Y415A and P423Q; and (2) SEQ ID NO: 5 of the ‘472 patent has 98% identity with SEQ ID NOS: 13 and 15 of the present application and, relative to SEQ ID NOS: 13 and 15, has the mutations R23K, A39S, I44L, R49K, D51N, V117A, M119L, P121Q, D309T, S413N, Y415A and P423Q.

Claims 1-7, 15, 16, 18-22, 43-47, 55-57 and 59-63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,568,680 in view of Yang et al. (US Patent No. 9,670,472).  As discussed above, the ‘680 patent recites glucoamylase species within the scope of claims of the present invention but does not describe nucleic acids encoding glucoamylase, expression vectors comprising the nucleic acids, host cells comprising the expression vectors, production of the glucoamylase by the host cells, or truncated version of the full-length 598 residue glucoamylases.  Yang et al. describe glucoamylase variants (abstract).  Also described are nucleic acids encoding the variants (column 34, lines 35-53), including codon optimized nucleic acids (column 34, lines 54-62).  Also described are expression vectors comprising the nucleic acids (column 37, line 8 to column 38, line 56), and host cells comprising the expression vectors, including bacterial cells, fungal cells or yeast cells (column 39, line 33 to column 40, line 55).  The glucoamylase variants can be produced by culturing the host cells and recovering the glucoamylase variant produced (column 42, lines 11-60).  It would have been obvious to have used the nucleic acids encoding glucoamylase, expression vectors comprising the nucleic acids, host cells comprising the expression vectors, and production of the glucoamylase by the host cells as described by Yang et al. for the glucoamylases recited by the claims of the ‘680 patent because it would be the simple substitution of one glucoamylase for another.  In addition, Yang et al. teach that fragments of the full length glucoamylase are useful in certain embodiments and that, in particular, in some embodiments only the catalytic domain of the glucoamylase is required (column 15, lines 8-29).  As shown in Figure 8, the parental glucoamylase has a catalytic domain .

Claims 1-9, 15, 16, 18-22, 43-49, 55-57 and 59-63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,053,678 in view of Yang et al. (US Patent No. 9,670,472).  The ‘678 patent recites nucleic acids which encode glucoamylase species within the scope of claims of the present invention.  In particular, SEQ ID NO: 1 of the ‘678 patent has 98% and 97% identity with SEQ ID NOS: 13 and 15, respectively, of the present application and, relative to SEQ ID NOS: 13 and 15, has the mutations R23K, P30S, A39S, I44L, R49T, D51N, G111A, V117A, M119L, P121Q, D309T, S413N, Y415A and P423Q.  In addition, Claim 2 of the ‘678 patent recites that the mutations T31N, D53N, I69L, T98S, Y179F, A262S, L311V, Q419P and/or S434T can be included in SEQ ID NO: 1.  The ‘678 patent claims also recite expression vectors comprising the nucleic acids, host cells comprising the expression vectors, and production of the glucoamylase by the host cells.  The ‘678 patent claims do not recite a glucoamylase polypeptide per se, host cells which are bacterial cells, fungal cells or yeast cells, or truncated version of the full-length 598 residue glucoamylases.  Yang et al. describe glucoamylase variants (abstract).  Also described are nucleic acids encoding the variants (column 34, lines 35-53), including codon optimized nucleic acids (column 34, lines 54-62).  Also described are expression vectors comprising the nucleic acids (column 37, line 8 to column 38, per se from the nucleic acids of the ‘678 patent claims and to have expressed the glucoamylase polypeptides from bacterial cells, fungal cell, or yeast cells since Yang et al. teach such a routine use of the glucoamylase-encoding nucleic acids.  In addition, Yang et al. teach that fragments of the full length glucoamylase are useful in certain embodiments and that, in particular, in some embodiments only the catalytic domain of the glucoamylase is required (column 15, lines 8-29).  As shown in Figure 8, the parental glucoamylase has a catalytic domain at residues 42-457 and a starch binding domain at residues 515-606.  Thus, it would have been obvious to have truncated the full-length glucoamylases recited by the claims of the ‘678 patent by deleting any number of carboxy terminal residues starting at residue 458 to 515 because Yang et al. teach that glucoamylases having the catalytic domain and not the starch binding domain are desirable for certain applications.

Claims 1-9, 15, 18-22, 44-49, 56 and 59-63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,227,578. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘578 patent recite species within the scope of claims of the present application.  In particular: (1) SEQ ID NO: 361 of the ‘578 patent has 100% identity with SEQ ID NOS: 13 and 15 of the present application; (2) SEQ ID NO: 207 of the ‘578 patent has 99% and .

Claims 1-9, 15, 16, 18-22, 43-49, 55-57 and 59-63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,227,578 in view of Yang et al. (US Patent No. 9,670,472).  As discussed above, the ‘578 patent recites glucoamylase species within the scope of claims of the present invention but .

Claims 1-10, 15, 18-20, 43-50, 55, 56 and 59-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. . Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘357 patent recite species within the scope of claims of the present application.  In particular: (1) SEQ ID NO: 15 of the ‘357 patent has 100% identity with SEQ ID NOS: 13 and 15 of the present application; and (2) SEQ ID NO: 23 of the ‘357 patent has 99% identity with SEQ ID NOS: 13 and 15 of the present application and, relative to SEQ ID NOS: 13 and 15, has the mutations S188H, Y321W and Q419P.  In addition, the ‘357 patent claims recite nucleic acids encoding the glucoamylase variants, expression vectors comprising the nucleic acids, and host cells comprising the expression vectors.

Claims 1-10, 15, 16, 18-22, 43-50, 55-57 and 59-63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,927,357 in view of Yang et al. (US Patent No. 9,670,472).  As discussed above, the ‘357 patent claims recite glucoamylase species within the scope of claims of the present invention but do not describe codon-optimized nucleic acids encoding glucoamylase, or production of glucoamylase variants by host cells.  Yang et al. describe glucoamylase variants (abstract).  Also described are nucleic acids encoding the variants (column 34, lines 35-53), including codon optimized nucleic acids (column 34, lines 54-62).  Also described are expression vectors comprising the nucleic acids (column 37, line 8 to column 38, line 56), and host cells comprising the expression vectors, including bacterial cells, fungal cells or yeast cells (column 39, line 33 to column 40, line 55).  The glucoamylase variants can be produced by culturing the host cells and recovering the glucoamylase variant produced (column 42, lines 11-60).  It would have been obvious to have used codon-optimized nucleic acids for the nucleic acids recited by the ‘357 .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US Publication No. 2020/0199560 is the publication corresponding to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882.  The examiner can normally be reached on M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652